DETAILED ACTIONNotice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .                                                 REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
When Claims Are Directed to Multiple Categories of Inventions:
As provided in 37 CFR 1.475 (b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:
(1) A product and a process specially adapted for the manufacture of said product; or
(2) A product and a process of use of said product; or

(4) A process and an apparatus or means specifically designed for carrying out the said process; or
(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).
Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.
Group I, claim(s) 1-7, drawn to a method for manufacturing a polyimide-based film.
Group II, claim(s) 8-10, drawn to a polyimide-base film.
The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:Groups I & II lack unity of invention because even though the inventions of these groups require the technical features of claim 1, namely,
A method of manufacturing a polyimide-based film in a roll-to- roll manner comprising: 
conducting first heat treatment (S1) on a polyimide-based film obtained as a gel state formed by being cast on a support while elongating the polyimide-based film at an elongation percentage of not less than 100% and less than 135% in a machine direction (MD) and 
shrinking the polyimide-based film at a shrinkage percentage of more than 75% and not more than 100% in a transverse direction (TD) (except in the case where the elongation percentage in the machine direction is equal to the shrinkage percentage in the transverse direction); and 
conducting second heat treatment (S2) on the first heat-treated polyimide-based film while further elongating the polyimide-based film in the machine direction (MD) at a tension not less than 30 N/mm2 and less than 160 N/mm2, 
wherein a maximum heating temperature during the first heat treatment is 250°C to 330°C, and 
the second heat treatment is performed for 200 seconds or longer at a temperature within -10°C to +30°C of the maximum heating temperature reached during the first heat treatment.
These technical features are not to be special technical features as they do not make a contribution over the prior art in view of Uehara et al. (US-2013/0,157,035)
& c.) ([0063]) teaches that Plural dumbbell-shaped specimens are prepared and different loads are applied thereto, followed by dipping in a glycol bath heated to 150° C. The specimens are stretched by the applied loads, and a time required for being stretched by 600% is measured. The above-described time required for the stretching is plotted on a 2) required for a stretch time of 10 minutes, which is called the yield value, is calculated from the graph. Accordingly, the amount of elongation percentage/stretch desired (% stretch) is understood to have an impact on the time required to achieve the % stretch desired, when the stress load is constant. In addition, the tensions (N/mm2) utilized is understood to impact the yield value obtained from plot the stress for a stretch time of 10 minutes. Consequently, both the elongation percentage/stretch desired and tension are understood to be result effective variables. Subsequently, the case law for result effective variables may be recited, see In re Boesch, 205 USPQ 215 (CCPA 1980) & In re Antonie, 559 F.2d 618, 195 USPQ 6 (CCPA 1977). ([0066]) teaches that In addition, examples of compounds which can be added when a film is molded include known additives, including a mould releasing agents. With ([0077]) teaching polyimide resins are good as a roll material due to the polyimide material being easy for roll to roll transfer (releasing), with ([0144]) adding that polyimide is added for mould-releasing. Accordingly, the use of a polyimide mold release agent as an additive the film the material is understood to be disclosed. Highlighting no lower or upper limitations on the amount of additive are suggested. 
([0085]) teaches that the shrinkage ratio is set such that the length after shrinking is preferably 5% to 95%
 ([0090]) teaches that addition, after such a re-stretching treatment, the above-described step of shrinking or step of annealing may be further performed. Furthermore, at least 
([0078]) teaches that highest utilized for heat treatment is 180°C, which is correlated to the melting temperature of the film. As such, there is not teaching or motivation to exceed that temperature or the melting temperature of film.  
 ([0122]) teaches that the re-stretching treatment may be performed immediately after the shrinking treatment, or the re-stretching treatment may be performed after performing the shrinking treatment and then performing a step (annealing treatment step) of maintaining the film at a temperature higher than a final taking-out temperature (normally, room temperature) of the film for a predetermined time (preferably 1 minute to 180 minutes and more preferably 1 minute to 10 minutes)

A telephone call was made to Donghee Kang (703-992-8118) on 3-9-2022 to request an oral election to the above restriction requirement, but did not result in an election being made.Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species or invention to be examined even though the requirement may be 
The election of an invention or species may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse.  Traversal must be presented at the time of election in order to be considered timely.  Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144.  If claims are added after the election, applicant must indicate which of these claims are readable on the elected invention or species.
Should applicant traverse on the ground that the inventions have unity of invention (37 CFR 1.475(a)), applicant must provide reasons in support thereof.  Applicant may submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case.  Where such evidence or admission is provided by applicant, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103(a) of the other invention. 	Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product/apparatus claim will not be rejoined. See MPEP § 821.04. Additionally, in order for rejoinder to occur, applicant is advised that the process claims should be amended during prosecution to require the limitations of the product/apparatus claims. Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.                                                          

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Andrés E. Behrens Jr. whose telephone number is (571)-272-9096.  The examiner can normally be reached on Monday - Friday 730 AM-530 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alison Hindenlang can be reached on (571)-270-7001.  The fax phone number for the organization where this application or proceeding is assigned is (571)-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Andrés E. Behrens Jr./Examiner, Art Unit 1741                                                                                                                                                                                                 

/KELLY M GAMBETTA/Primary Examiner, Art Unit 1715